DETAILED ACTION
Brief Summary
On December 13, 2017, a non-final Office action (“the 12/13 Office action”) was mailed in which claims 1-21 were rejected on the grounds of obviousness-type double patenting over the U.S. Patent No. 8,520,610 Patent and under 35 USC § 103 as being obvious over U.S. Pub. No. 2007/0165588 to McCoy (“McCoy”) in view of one or more of U.S. Pub. No. 2007/0127593 to Lee et al. (“Lee”) and U.S. Pub. No. 2008/0117833 to Barron et al. (“Barron”). The Applicant filed their response to the 12/13 Office action on June 13, 2018. That response included a proper Terminal Disclaimer, amendment to the claims, and arguments directed toward the outstanding rejections. On August 16, 2018 a final Office action was mailed in which claims 1-21 were rejected as being obvious over McCoy in view of one of more of U.S. Pub. No. 2008/0049709 to Pan et al. (“Pan ‘709”) and Barron.  On February 15, 2019, the Applicant filed a Request for Continued Examination (RCE) with an amendment to the claims and certified translations of foreign priority documents. On September 16, 2019, a non-final Office action was mailed in which claims 1-5 and 22-34 were rejected as being obvious over McCoy in view of one or more of U.S. Pub. No. 2007/0189151 Pan et al. (“Pan ‘151”) and U.S. Pub. No. 2006/0223449 to Sampath et al. (“Sampath”). On March 16, 2020, the Applicant filed their 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/21 has been entered.
 

Response to Amendments
The Applicant’s amendment to claims 35-38, and 42 are sufficient to overcome the outstanding rejections under 35 USC § 112 (pre-AIA ) first paragraph, and 35 USC § 251.
The Applicant’s amendment to claim 40 is sufficient to overcome the outstanding claim objection.

Allowable Subject Matter
Claims 1, 2, 4, 5, 26, 27, 29-31, 33-42 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record fails to teach or suggest, alone or in combination, a transmission method or apparatus comprising steps or circuitry configured to perform first and second channel coding on first and second streams to generate first and second coded data streams, respectively, wherein the first and second channel coding is performed using different coding schemes, map the first and second coded streams to modulation symbols, and generate a SC-FDMA symbol from modulation symbols, wherein at least one of the SC-FDMA symbols is generated using modulation symbols from at least part of the first and second channel coded stream as required by independent claims 1, 26, and 35 in combination with the other recited claim elements. Dependent claims 2, 4, 5, 27, 29, 30, 36, 37, 39, 40, .
Additionally, the prior art of record fails to teach or suggest, alone or in combination, a receiving method or apparatus comprising steps or circuitry configured to generate modulation symbols from SC-FDMA symbols received from a transmitter, generate first and second channel coded streams from the modulation symbols, wherein at least a part of the first channel coded stream and at least a part of the second channel coded stream are generated from one of the SC-FDMA symbols, and perform first and second channel decoding on the first and second channel coded stream, respectively, to generate a first and second stream, wherein the first and second channel decoding are performed according to different decoding schemes as required by independent claim 31 in combination with the other recited claim elements. Dependent claims 33, 34, and 41 are allowable at least based on their dependence on claims 31.
Furthermore, the Applicant’s arguments with respect to the combining of the prior art references of McCoy and Bjerke at pages 13-15 of the remarks are persuasive. Specifically, the Applicant argues that one of ordinary skill in the art would not look to combine Bjerke, which teaches a transmitter comprising a plurality of encoders that perform channel coding according to different coding schemes and a receiver comprising a plurality 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERON J SORRELL whose telephone number is (571)272-4160.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 






Signed:
/ERON J SORRELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


Conferees:	/JOSEPH R POKRZYWA/               Primary Examiner, Art Unit 3992                                                                                                                                                                                         

                                                                                                                                                                                                      /M.F/Supervisory Patent Examiner, Art Unit 3992